  Case 1:18-cv-06000-VMS Document 1 Filed 10/26/18 Page 1 of 10 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 Shameer Esahack,                                              Civ. Action #:

                                       Plaintiff,              Complaint
               -v-

 J.P. Construction & Tile Inc.,                                Jury Trial Demanded
 148 Design LLC, and
 Jitendra Panday,

                                       Defendants.

       Plaintiff Shameer Esahack (“Plaintiff” or “Esahack”), by Abdul Hassan Law Group,

PLLC, his attorneys, complaining of Defendants J.P. Construction & Tile Inc., 148 Design LLC,

and Jitendra Panday (collectively “Defendants”) respectfully alleges as follows:

                          NATURE OF THE ACTION
1. Plaintiff alleges that he was employed by Defendants, individually and/or jointly, and
   pursuant to the Fair Labor Standards Act ("FLSA"), 29 U.S.C. §§ 216 (b), that he is: (i)
   entitled to unpaid overtime wages from Defendants for working more than forty hours in a
   week and not being paid an overtime rate of at least 1.5 times his regular rate for such hours
   over forty in a week; and (ii) entitled to maximum liquidated damages and attorneys' fees
   pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq. including 29 U.S.C. §
   216(b).


2. Plaintiff further complains pursuant to New York Labor Law, that he is: (i) entitled to unpaid
   overtime wages from Defendants for working more than forty hours in a week and not being
   paid an overtime rate of at least 1.5 times his regular rate for such hours over forty in a week,
   (ii) entitled to unpaid minimum wages from Defendants for working and not being paid the
   applicable New York State minimum wage rate for each hour he worked for Defendants in a
   week; (iii) entitled to an extra hour of pay for each day he worked a spread of hours of more
   than ten (10) hours; and (iv) is entitled to maximum liquidated damages and attorney’s fees,
   pursuant to the New York Minimum Wage Act ("NYMWA"), N.Y. Lab. Law§§ 650 et seq.,




                                                    1
 Case 1:18-cv-06000-VMS Document 1 Filed 10/26/18 Page 2 of 10 PageID #: 2




  including NYLL § 663, and the regulations thereunder, including 12 NYCRR § 142-2., 12
  NYCRR § 142-2.4.


3. Plaintiff is also entitled to recover his unpaid overtime and non-overtime wages, spread of
   hours wages, and unlawful wage deductions, under Article 6 of the New York Labor Law
   including Section 191, 193, and compensation for not receiving notices and statements
   required by NYLL 195, under Article 6 of the New York Labor Law and is also entitled to
   maximum liquidated damages and/or interest, and attorneys’ fees pursuant to Section 198 of
   the New York Labor Law.


                        JURISDICTION AND VENUE
4. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337 and
   supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367. In
   addition, the Court has jurisdiction over Plaintiff’s claim under the Fair Labor Standards Act
   pursuant to 29 U.S.C. § 216 (b).


5. Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. § 1391(b) and/or
   29 USC § 216(b).


6. This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§ 2202,
   2201.


                             THE PARTIES
7. Plaintiff Shameer Esahack (“Plaintiff” or “Esahack”) is an adult, over eighteen years old,
   who currently resides in Queens County in the State of New York.


8. Upon information and belief and all times relevant herein, Defendant J.P. Construction &
   Tile Inc. (“JP Construction”) was a New York for-profit corporation.

9. Upon information and belief and all times relevant herein, Defendant 148 Design LLC
   (“148 Design”) was a New York for-profit Limited Liability Company.



                                               2
 Case 1:18-cv-06000-VMS Document 1 Filed 10/26/18 Page 3 of 10 PageID #: 3




10. At all times relevant herein, Defendants JP Construction was printed on Defendants’ work
   vehicles and uniforms and JP Construction and 148 Design were listed as Plaintiff’s
   employers on his weekly paychecks.


11. Upon information and belief and at all times relevant herein, the corporate Defendants JP
   Construction and 148 Design were owned/controlled/managed by Defendant Jitendra
   Panday (“Panday”) who was in charge of the operations and management of said corporate
   Defendants.


12. Upon information and belief and at all times relevant herein, Defendants individually and/or
   jointly, controlled the employment of Plaintiff and was responsible for hiring, firing,
   scheduling, controlling, managing, supervising, and record-keeping as to Plaintiff’s
   employment, among other employment functions.


13. Upon information and belief, Defendants shared a place of business in Queens County, New
   York, at 114-35 148th Street, Jamaica, NY 11436.


14. At all times relevant herein, Plaintiff was employed individually and/or jointly by
   Defendants.


                             STATEMENT OF FACTS
15. Upon information and belief, and at all relevant times herein, Defendants were engaged in
   the business of construction and repairs.


16. Upon information and belief, and at all relevant times herein, Defendants, individually
   and/or jointly, owned and/or operated at several locations and employed 25 or more
   employees.


17. Plaintiff was employed by Defendants, individually and/or jointly, from in or around 2007
   to on or about July 23, 2018.



                                                3
 Case 1:18-cv-06000-VMS Document 1 Filed 10/26/18 Page 4 of 10 PageID #: 4




18. At all times relevant herein, Defendants, individually and/or jointly employed Plaintiff as a
    construction laborer performing duties such as roofing, demolition, carpentry etc.

19. At all times relevant herein, Defendants paid Plaintiff at a regular rate of about $10 an hour.


20. At all times relevant herein, and throughout the period Plaintiff was employed by
    Defendants, Plaintiff worked about 72-78 hours or more each week for Defendants – 6 days
    a week; 12-13 or more hours a day, until about one year before his termination when
    Plaintiff began working about 60-65 hours or more each week for Defendants – 5 days a
    week; 12-13 or more hours a day.

21. At all times relevant herein, Plaintiff was paid at his straight regular rate for all hours
    worked including is overtime hours (hours over 40 in a week) and Plaintiff was not paid for
    each and all hours worked in each week, for each week during his employment with
    Defendants.

22. At all times relevant herein, Plaintiff worked a spread of hours of more than 10 hours a day,
    for each and all days of each week during his employment with Defendants – Plaintiff
    worked 12-13 hours a day, during his employment with Defendants.


23. At all times relevant herein, Plaintiff was not paid at a rate of at least 1.5 times his regular
    rate for each and all hours worked in a week, for each week during his employment with
    Defendants.

24. At all times relevant herein, Defendants failed to pay Plaintiff at a rate of at least the NYS
    applicable minimum wage rate for each and all hours worked in a week, for each week
    during his employment with Defendants.


25. A more precise statement of the hours and wages will be made when Plaintiff Esahack
    obtains the wage and time records Defendants were required to keep under the FLSA and
    NYLL. Accurate copies of Plaintiff’s wage and time records that Defendants were required



                                                  4
 Case 1:18-cv-06000-VMS Document 1 Filed 10/26/18 Page 5 of 10 PageID #: 5




   to keep pursuant to 29 USC 211, 29 CFR 516 and NYLL 195, 12 NYCRR 142.2-6 are
   incorporated herein by reference.


26. At all times relevant herein, Defendants did not provide Plaintiff with the notice(s) required
   by NYLL 195(1).


27. At all times relevant herein, Defendants did not provide Plaintiff with the statement(s)
   required by NYLL 195(3).


28. Upon information and belief, and at all times relevant herein, Defendants had revenues
   and/or transacted business in an amount exceeding $500,000 annually.


29. At all times applicable herein, defendants conducted business with vendors and other
   businesses outside the State of New York.


30. At all times applicable herein and upon information and belief, Defendants conducted
   business in interstate commerce involving the purchase of construction materials and
   supplies.


31. Defendants as a regular part of its business, makes payment of taxes and other monies to
   agencies and entities outside the State of New York.


32. Defendants as a regular part of its business, engaged in credit card transactions involving
   banks and other institutions outside the state of New York.


33. At all times applicable herein and upon information and belief, Defendants transacted
   business with insurance companies, banks and similar lending institutions outside the State
   of New York.


34. At all times applicable herein and upon information and belief, Defendants utilized the
   instrumentalities of interstate commerce such as the United States mail, internet electronic



                                                5
 Case 1:18-cv-06000-VMS Document 1 Filed 10/26/18 Page 6 of 10 PageID #: 6




   mail and telephone systems.


35. Upon information and belief, and at all relevant times herein, Defendants failed to display
   federal and state minimum wage/overtime posters.


36. Upon information and belief, and at all relevant times herein, Defendants failed to notify
   Plaintiff of his federal and state minimum wage and overtime rights and failed to inform
   Plaintiff that he could seek enforcement of such rights through the government enforcement
   agencies.


37. “Plaintiff” as used in this complaint refers to the named Plaintiff.


38. The “present” or the “present time” as used in this complaint refers to the date this
   complaint was signed.


                      AS AND FOR A FIRST CAUSE OF ACTION
      FAIR LABOR STANDARDS ACT - 29 U.S.C 201 et Seq. (Unpaid Overtime)
39. Plaintiff alleges and incorporates by reference the allegations in paragraphs 1 through 38
   above as if set forth fully and at length herein.


40. At all times relevant to this action, Plaintiff was employed by Defendants, individually
   and/or jointly, within the meaning of the FLSA – 29 USC 201 et Seq.


41. At all times relevant to this action, Plaintiff was engaged in commerce and/or in the
   production of goods for commerce and/or Defendants, individually and/or jointly,
   constituted an enterprise(s) engaged in commerce within the meaning of 29 U.S.C. § 207.


42. At all times relevant herein, Defendants, individually and/or jointly, transacted commerce
   and business in excess of $500,000.00 annually or had revenues in excess of $500,000.00
   annually.




                                                 6
 Case 1:18-cv-06000-VMS Document 1 Filed 10/26/18 Page 7 of 10 PageID #: 7




43. At all times relevant herein, Defendants, individually and/or jointly, failed and willfully
   failed to pay plaintiff overtime compensation at rates of at least 1.5 times his regular rate of
   pay for each hour worked in excess of forty hours in a work week, in violation of 29 U.S.C.
   § 207.


                              Relief Demanded
44. Due to Defendants' FLSA violations, Plaintiff is entitled to recover from Defendants
   individually and/or jointly, his unpaid overtime wage compensation, maximum liquidated
   damages, attorney's fees, and costs of the action, pursuant to 29 U.S.C. § 216(b).


                   AS AND FOR A SECOND CAUSE OF ACTION
        NYLL 650 et Seq. and 12 NYCRR 142-2.2 etc. (Unpaid OT + Min wages + SOH)
45. Plaintiff alleges and incorporates by reference the allegations in paragraphs 1 through 44
   above as if set forth fully and at length herein.


46. At all times relevant to this action, Plaintiff was employed by Defendants, individually
   and/or jointly, within the meaning of the New York Labor Law, §§ 2 and 651 and the
   regulations and wage orders thereunder including 12 NYCRR § 142.


47. At all times relevant herein, Defendants, individually and/or jointly, failed and willfully
   failed to pay Plaintiff overtime compensation at rates not less than 1.5 times his regular rate
   of pay and 1.5 times the applicable New York minimum wage rate for each hour worked in
   excess of forty hours in a work week, in violation of the New York Minimum Wage Act and
   its implementing regulations and wage orders. N.Y. Lab. Law §§ 650 et seq., including 12
   NYCRR § 142-2.2.


48. At all times relevant herein, Defendants failed and willfully failed to pay Plaintiff at a rate
   that was at least equal to the applicable New York State minimum wage rate for each hour
   worked in a week in violation of the New York minimum Wage Act and its implementing
   regulations. N.Y. Lab. Law§§ 650 et seq.; 12 NYCRR § 142-2.1.




                                                 7
 Case 1:18-cv-06000-VMS Document 1 Filed 10/26/18 Page 8 of 10 PageID #: 8




49. At all times relevant herein, Plaintiff worked a spread of hours of more than ten (10) hours
   each day during the period he was employed by Defendants, but Defendants failed to pay
   Plaintiff an additional hour of pay for each such day in violation of the New York Minimum
   Wage Act, New York Labor law § 650 et seq., including 12 NYCRR § 142-2.4.


                              Relief Demanded
50. Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to recover from
   Defendants, his unpaid overtime, spread of hours wages, and minimum wage compensation,
   prejudgment interest, maximum liquidated damages, reasonable attorneys' fees, and costs of
   the action, pursuant to N.Y. Labor L. § 663(1) and the regulations thereunder.


                      AS AND FOR A THIRD CAUSE OF ACTION
                              NYLL § 190, 191, 193, 195 and 198
51. Plaintiff alleges and incorporates each and every allegation contained in paragraphs 1
   through 50 above with the same force and effect as if fully set forth at length herein.


52. At all times relevant to this action, Plaintiff was employed by Defendants, individually
   and/or jointly, within the meaning of the New York Labor law, §§ 190 et seq., including §§
   191, 193, 195 and 198 and the applicable regulations thereunder.

53. Defendants, individually and/or jointly, violated and willfully violated NYLL §§ 190 et seq.,
   including §§ 191, 193 and 198, by failing to pay Plaintiff all the unpaid non-overtime and
   overtime wages, minimum wages and spread of hours wages Plaintiff was entitled to within
   the time required by NYLL §§ 191, 193 and 198.

54. At all times relevant herein, Defendants, individually and/or jointly, failed and willfully
   failed to provide plaintiff with the notice(s) required by NYLL 195(1) – Plaintiff is therefore
   entitled to and seeks to recover in this action the maximum recovery for this violation, plus
   attorneys’ fees and costs pursuant to NYLL 198 including NYLL 198(1-b), as well as an
   injunction directing Defendants to comply with NYLL 195(1).

55. At all times relevant herein, Defendants, individually and/or jointly, failed and willfully



                                                 8
  Case 1:18-cv-06000-VMS Document 1 Filed 10/26/18 Page 9 of 10 PageID #: 9




    failed to provide Plaintiff with the statement(s) required by NYLL 195(3) – Plaintiff is
    therefore entitled to and seeks to recover in this action the maximum recovery for this
    violation, plus attorneys’ fees and costs pursuant to NYLL 198 including NYLL 198(1-d),
    as well as an injunction directing Defendants to comply with NYLL 195(1).


                               Relief Demanded
56. Due to Defendants’ New York Labor Law Article 6 violations including violation of
    sections 191, 193 and 198, Plaintiff is entitled to recover from Defendants, individually
    and/or jointly, his entire unpaid wages, including his unpaid non-overtime and overtime
    wages, minimum wages, spread of hours wages, maximum liquidated damages,
    prejudgment interest, maximum recovery for violations of NYLL 195(1) and NYLL 195(3),
    reasonable attorneys’ fees, and costs of the action, pursuant to N.Y. Labor Law § 190 et seq.
    including § 198.


                               PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:
57. Declare Defendants, individually and/or jointly, to be in violation of the plaintiff’s rights
   under the Fair Labor Standards Act, Article 6 of the New York Labor Law, the New York
   Minimum Wage Act, and the Regulations thereunder;


58. As to the First Cause of Action, award Plaintiff his unpaid overtime wages due under the
   FLSA, together with maximum liquidated damages, costs and attorney's fees pursuant to 29
   USC § 216(b);


59. As to his Second Cause of Action, award Plaintiff his unpaid overtime wages, minimum
   wages and spread of hours wages due under the New York Minimum Wage Act and the
   Regulations thereunder including 12 NYCRR §§ 142-2.2, 2.1, 2.4, together with maximum
   liquidated damages, prejudgment interest, costs and attorney's fees pursuant to NYLL § 663;


60. As to his Third Cause of Action, award Plaintiff all outstanding wages, including unpaid
   non-overtime and overtime wages, minimum wages, spread of hours wages, wage



                                                  9
 Case 1:18-cv-06000-VMS Document 1 Filed 10/26/18 Page 10 of 10 PageID #: 10




   deductions, plus maximum liquidated damages, maximum recovery for violations of NYLL
   195(1) and NYLL 195(3), reasonable attorneys’ fees, and costs of the action, pursuant to
   N.Y. Labor Law § 190 et seq. including § 198, and issue an injunction directing defendants
   to comply with NYLL 195(1) and NYLL 195(3).


61. Award Plaintiff prejudgement interest on all monies due;


62. Award Plaintiff any relief requested or stated in the preceding paragraphs but which has not
    been requested in the WHEREFORE clause, in addition to the relief requested in the
    wherefore clause;


63. Award plaintiff such other, further and different relief as the Court deems just and proper.


Dated: Queens Village, New York
       October 26, 2018

Respectfully submitted,

Abdul Hassan Law Group, PLLC

_/s/ Abdul Hassan________________
By: Abdul K. Hassan, Esq. (AH6510)
215-28 Hillside Avenue, Queens Village, NY 11427
Tel: 718-740-1000 - Fax: 718-740-2000
E-mail: abdul@abdulhassan.com
ATTORNEY FOR THE PLAINTIFF




                                                10
